Citation Nr: 1538211	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating prior to April 24, 2013, and a rating in excess of 10 percent from April 24, 2013, for a service-connected gastrointestinal (GI) disability (to include gastroesophageal reflux disease (GERD), hiatal hernia, and chronic diarrhea).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty training (ACDUTRA) from October 1980 to March 1981, and on active duty from November 1990 to May 1991 (to include deployment to Southwest Asia in support of Operations Desert Shield and Desert Storm), from February 1999 to October 1999, and from March 2003 to March 2004.  He also served periods of ACDUTRA and inactive duty training (INACDUTRA) with the U.S. Army Reserve and National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions dated in January 2012 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The January 2012 Rating Decision implemented an October 2011 Board decision which granted service connection for a chronic GI disorder (to include GERD, reflux, and hiatal hernia).  The January 2012 Rating Decision assigned a noncompensable (zero percent) rating, effective August 21, 2007.  The June 2012 Rating Decision continued the noncompensable rating.  During the appeal process, through a Hearing Officer Decision dated February 2014, the RO assigned a 10 percent disability rating for the Veteran's service-connected GI disability, effective April 24, 2013, but denied an evaluation in excess of 10 percent for that period.  

The Veteran appeared and provided testimony at a March 2013 Decision Review Officer (DRO) hearing at the RO, as well as at an April 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the claims file.  At the Travel Board hearing, the Veteran's representative withdrew the appealed issue of entitlement to service connection for obstructive sleep apnea (OSA).  Hence, that issue is no longer before the Board.  

The representative also requested time to submit additional evidence from the Veteran's private physician.  The undersigned gave the Veteran 60 days following the 2015 hearing to submit this additional evidence, but he did not do so.  If the Veteran had referenced the existence of relevant, private treatment records, then VA's duty to assist would extend to attempting to obtain those records.  However, here, he stated he hoped to make a future appointment with his private physician.  He has not indicated since the hearing that he has actually received private treatment, so it is hypothetical at this point whether additional relevant medical records exist.  Rather than delay adjudication based on the possibility the Veteran received treatment, the Board will proceed. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Review of the VBMS record does show that since the RO last considered this claim, VA outpatient records from April to August 2015 and a VA examination were obtained in connection with another, unrelated claim.  The Board has reviewed this evidence to determine if it is relevant to the GERD issue on appeal, but it is not.  Therefore, appellate consideration can proceed. 


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected gastrointestinal disability has been manifested by belching, bloating, chronic diarrhea, gas, heartburn, regurgitation, and small sliding hiatal hernia with GERD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a 10 percent rating, but not higher, for the Veteran's service-connected GI disability (to include GERD, hiatal hernia, and chronic diarrhea) were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied by a September 2006 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and VA examination reports.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  During the hearing, the undersigned identified the issue on appeal and solicited relevant testimony.  The issue was explained in terms of the scope of the claim, and the outstanding issues material to substantiating the claim were also fully discussed.  See Bryant, 23 Vet. App. at 497.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim decided herein and no further assistance to develop evidence is required.  

Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected GI disability resulted in symptoms that would warrant different ratings.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2015).  Thus, a single evaluation must be assigned under the Diagnostic Code that reflects the predominant disability picture.  38 C.F.R. § 4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Analysis

As noted, during the course of this appeal, the RO assigned an increased rating of 10 percent for the Veteran's service-connected GI disability, effective from April 24, 2013, in a February 2014 Hearing Officer Decision.  A few days after the February 2014 decision, the Veteran filed a statement that "[c]oncerning my pending appeal for service connection for GERD, please note that while I agree with the present 10% rating, I question the effective date of the 10% rating as I filed my claim for increased compensation on 7-2-12."  

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial evaluation of 10 percent (but no higher) have been more nearly approximated for the entire rating period on appeal.  During that time, the evidence shows that the Veteran's service-connected GI disability has been manifested by belching, bloating, chronic diarrhea, gas, heartburn, regurgitation, and small sliding hiatal hernia with GERD.  

The Veteran's service-connected GI disability, to include GERD, chronic diarrhea, and hiatal hernia, had been evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 as noncompensable prior to April 24, 2013, and as 10 percent disabling from April 24, 2013.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The RO has rated the Veteran's service-connected GI disability by analogy to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015), which sets forth the criteria for rating hiatal hernias.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent disability rating of less severity.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating, the highest schedular rating available, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Here, symptomatology of the hiatal hernia, diarrhea, and GERD, are considered collectively.  38 C.F.R. § 4.114, Diagnostic Code 7346.  See also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson  v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 30 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Review of the Veteran's STRs shows that during Southwest Asia demobilization/redeployment medical evaluation in April 1991, he reported diarrhea.  The remaining STRs are negative for complaints and diagnosis of, or treatment for, hiatal hernia and GERD.  Nor are there any other complaints of diarrhea.

During February 2007 Gulf War examination, abdomen/GI evaluation was normal, as there were normal bowel sounds and neither tenderness, palpable mass, or ventral hernia.  Air-contrast upper GI showed the Veteran's swallowing mechanism and esophageal motility to be normal.  There was a small sliding hiatal hernia with GERD.  No abnormalities were seen in the stomach.  The examiner's impression was:  small sliding hiatal hernia with GERD, and mildly prominent mucosal folds in the duodenum, which might relate to duodenitis (clinical correlation needed).  The diagnosis set forth that the Veteran reported since the 1990-91 time frame, he passed lots of flatus, his abdomen grumbled, and he experienced diarrhea 3 to 4 times per week.  The Veteran took no treatment and did not mention abdominal pain.  Physical examination was termed unremarkable by the examiner.  

An August 2007 buddy statement from SSG L.W.U. stated that he was writing to confirm that the Veteran exhibited symptoms of diarrhea and abdomen pain after ingesting anti-nerve agent pills during Operation Desert Shield/Desert Storm.  

A June 2008 statement from Matthew Glenn, M.D., reported that his office had been seeing the Veteran for GI problems, and that "his current problems more likely than not began during active duty and were misdiagnosed as common diarrhea."   

The Veteran attended a VA esophageal conditions examination in February 2012.  He reported recurrent epigastric distress (heartburn/ pyrosis occurring 2 to 3 times per week as well as reflux and regurgitation).  No dysphagia, substernal arm or shoulder pain, sleep disturbance, anemia, nausea or vomiting was noted.  The Veteran  reported chronic diarrhea occurring 3 to 4 times daily, 2 to 3 times per week.  He stated that he did not take anti-diarrheal medications, but that he did take Maalox 3 to 4 times a per day to relieve his hiatal hernia symptoms.  The Veteran did not experience weight loss, malnutrition, or other serious complications due to his diarrhea.  Neither his GERD, hiatal hernia, nor diarrhea impacted his ability to work.  

In March 2013, the Veteran testified at his DRO hearing that his GI symptoms were dependent upon what he ate (such as spicy foods) and that he experienced diarrhea which sometimes resulted in his soiling his clothes.  The Veteran also reported that he would experience stomach "rumbling," belch, and pass gas no matter what foods he ate.  A "sleep journal" submitted in April 2013 listed symptoms of belching, stomach gurgling, and indigestion which sometimes disturbed the Veteran's sleep.  


The Veteran presented for VA esophagus and hiatal hernia examination in April 2013.  The examiner diagnosed GERD and hiatal hernia.  The Veteran reported more belching at night, as well as gas.  Dr. Glenn prescribed omeprazole (20 mg) daily about 1 year previously.  Overall, the Veteran's daily acid reflux symptoms improved quite well (by his own report).  His reported symptoms included heartburn and reflux.  A complete blood count (CBC) performed in April 2012 revealed hemoglobin of 16.2, hematocrit of 46.6, white blood cell count of 6.4, and platelets of 244.  Neither anemia nor weight loss were reported.  There were no other significant diagnostic test findings and/or results, and the Veteran's esophageal conditions were found to not impact his ability to work.  

During his April 2015 Travel Board hearing before the undersigned VLJ, the Veteran testified that he had 2 to 3 bowel movements per day, and that he experienced reflux with belching and gas, which awakened him.  He testified that his symptoms had gotten worse since returning from Desert Storm in 1991.  The Veteran testified that his lower GI symptom of diarrhea was more of a problem than his upper GI issues of reflux and bloating (which he did not treat with antacids).  He testified that he had been having 3 to 4 bowel movements a day consistently since the 2007 VA examination, and that his diarrhea remained the predominant symptom.  

The Board finds the aforementioned testimony by the Veteran to be quite credible.  Specifically, with regard to the frequency of his bowel movements since 2007 (3 to 4 per day) the Board notes that the only GI symptom reported in the Veteran's STRs was the April 1991 notation of diarrhea.  The Veteran stated during his February 2007 Gulf War examination that he experienced diarrhea 3 to 4 times per week since 1990-91.  The August 2007 buddy statement from SSG L.W.U. indicated that the Veteran experienced diarrhea during service.  During his February 2012 VA esophageal conditions examination, the Veteran reported chronic diarrhea occurring 3 to 4 times daily, 2 to 3 times per week.  Finally, the Veteran testified that he experienced chronic diarrhea during both his March 2013 DRO and April 2015 Travel Board hearings.  

In light of the Veteran's candidness and consistency in reporting his chronic diarrhea, the Board finds that, resolving reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for the entire appeal period pursuant to Diagnostic Code 7319 (irritable colon syndrome), moderate, with frequent episodes of bowel disturbance and abdominal stress.  A higher rating of 30 percent is not warranted under DC 7319 at any point in the appeal period, because the evidence of record does not show severe diarrhea (or alternating diarrhea and constipation), with more or less constant abdominal distress.  Specifically, complaints of constipation have not been shown.  The Board finds Diagnostic Code 7319 to be the most appropriate code to rate the Veteran's GI disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the preponderance of the evidence is likewise against entitlement to an evaluation in excess of 10 percent for the Veteran's GI disability under DC 7346) at any point during the appeal period.  The Veteran's symptoms, while uncomfortable, have usually  not required medication.  His symptoms do not cause any substernal or arm or shoulder pain, weight loss, or any other lasting health effects.  There is likewise no evidence that the Veteran's gastrointestinal disorder has resulted in severe diarrhea or constipation with more or less constant abdominal distress.  Due to the nature of his symptoms, the Board cannot find justification for a rating higher than 10 percent under DC 7346, as considerable impairment of health is not apparent from the evidence.  38 C.F.R. § 4.114.  

The Board has reviewed other provisions in the Schedule related to the digestive system, but there is no provision in the schedule more appropriate for rating the digestive disability at issue.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991) , see also Tedeschi v. Brown, 7 Vet. App. 411 (1995) (holding that one DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology).

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. diarrhea, gas, belching, bloating, heartburn, and sleep disturbance.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements of the Veteran and his comrade regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012). Furthermore, the Board finds the objective medical findings and opinions provided by the medical professionals  of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).   

The threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's service-connected GI disability that are not encompassed by the schedular criteria.  There is no indication that the Veteran has received emergency or inpatient treatment for his GI disability throughout the rating period, nor is there evidence of other extraordinary symptoms.  Considering the lay and medical evidence for the entire rating period, the Veteran's disability is manifested by symptoms consistent with those identified in the 10 percent schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In sum, there is no indication that the average industrial impairment from the Veteran's service-connected GI disability exceeds that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


TDIU

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447   (2009); see also Roberson v. Principi, 251 F.3d 1378   (2001).  Specifically, the Veteran has not alleged, and the record does not show, that the Veteran is rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Moreover, VA examiners have found that the Veteran's service-connected GI disability does not impact his ability to work.  Therefore, a claim for a TDIU is not raised, and is not part of, this appeal.  


ORDER

For the entire rating period on appeal, an initial disability rating of 10 percent for a gastrointestinal disability (to include GERD, hiatal hernia, and chronic diarrhea) is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


